Title: From George Washington to John Parke Custis, 22 January 1777
From: Washington, George
To: Custis, John Parke

 

Dear Sir,
Morris Town Jany 22d 1777

Your Letter of the 7th came to my hands a few days ago, and brot with it the pleasing reflection of your still holding me in remembrance.
The misfortune of short Inlistments, and an unhappy dependance upon Militia, have shewn their baneful Influence at every period, and almost upon every occasion, throughout the whole course of this War. at no time, nor upon no occasion were they ever more exemplified than since Christmas; for if we could but have got in the Militia in time, or prevaild upon those Troops whose times expired (as they generally did) on the first of this Instt to have continued (not more than a thousand or 1200 agreeing to stay) we might, I am perswaded, have cleard the Jerseys entirely of the Enemy. Instead of this, all our movements have been made with inferior numbers, & with a mix’d, motley crew; who were here today, gone tomorrow, without assigning a reason, or even apprising you of it. In a word, I believe I may with truth add, that I do not think that any Officer since the Creation ever had such a variety of difficulties & perplexities to encounter as I have—How we shall be able to rub along till the New Army is raised I know not. Providence has heretofore saved us in a remarkable manner, and on this we must principally rely. Every person, in every State, should exert himself to facilitate the raising and Marching the New Regiments to the Army with all possible expedition.
I have never seen (but heard of) the Resolve you mention, nor do I get a Paper of Purdies once a Month—those who want faith to believe the Acct of the shocking wastes committed by Howes Army—of their Ravaging—Plundering—& abuse of Women, may be convinced to their Sorrow perhaps, if a check cannot be put to their progress.
It is painful to me to hear of such illiberal reflections upon the Eastern Troops as you say prevails in Virginia—I always have, and always shall say, that I do not believe that any of the States produce better men, or Persons capable of making better Soldiers; but it is to be acknowledged that they are (generally speaking) most ⟨wretchedly officered—⟩to this, and this only, ⟨their demerits⟩ is to be attributed. the Policy of those States has been, to level men as much as possible to one standard. the distinction therefore ⟨between officers⟩ & Soldiers, is lost—⟨determination mutilated⟩ is destroyed—and that hunger, & thirst after glory which spurs on the ⟨mutilated⟩ to distinguishd Acts, has ⟨mutilated⟩ Officers; which, for the most part, ⟨mutilated⟩ are men of low Character, Friends persons, & such as have had Influence (perhaps undue Influence) to raise Men—entering the Service probably, ⟨mutilated⟩

of pay which they gain by, for Gentlemen cannot live upon it.
This is the true secret, and we have found, that wherever a Regiment is well Officered, the Men have behaved well—when otherwise, ill—the ⟨misconduct⟩ or cowardly behaviour always originating with the Officers, who have set the example. Equal Injustice is done them, in depriving them of Merit in other respects; for no People fly to Arms readier than they do, or come better equip’d, or with more regularity into the Field than they.
With respect to your enqu⟨iries about the payment⟩s made Mr Matzai ⟨I cannot⟩ answer them with precission, b⟨ut I am ex⟩ceedingly mistaken if I have not made him two, for both you and myself. indeed I am as sure of it as I can be of any thing from the badness of my Memory—I think I made him one payment myself, and the Treasurer, or Hill made him the other. The Book however in which I keep your Accts will shew it (the parchment covered Quarto one) as you will, I suppose, find your self charged by me, with the payments made Matzai.
In my Letter to Lund Washington I have given the late occurrances—& to avoid repetition I refer you to him. My love to Nelly—& Compliments to Mr Calvts Family & all other enquiring friends leaves me nothing else to add than that I am Yr Affecte

Go: Washington

